Per Curiam,
As this appeal is but a certiorari, we are confined to the record proper in passing upon the question of the alleged error of the court below in dismissing the objection of the appellant to the nomination petition to have the name of J. Washington Logue printed on the official ballot of the Republican party for the office of representative in congress for the Sixth Pennsylvania District. Nothing appears in the record which demonstrates that the court below erred in refusing to set aside the petition. It was conceded on the argument that affidavits were attached to it and that it contained “a sufficient number of genuine signatures of persons qualified, with respect to age, sex, residence, and citizenship, to be electors.” The appeal does not call for a consideration of any other question and it is dismissed at appellant’s costs.